UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-5890 GCI, INC. (Exact name of registrant as specified in its charter) State of Alaska 91-1820757 (State or other jurisdiction of (I.R.S Employer incorporation or organization) Identification No.) 2550 Denali Street Suite 1000 Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (907) 868-5600 Not Applicable Former name, former address and former fiscal year, if changed since last report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer", "accelerated filer” and "smaller reporting company" in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer x (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x 1 GCI, Inc. A WHOLLY-OWNED SUBSIDIARY OF GENERAL COMMUNICATION, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS Page No. Cautionary Statement Regarding Forward-Looking Statements 3 Part I.FINANCIAL INFORMATION Item I. Financial Statements 4 Consolidated Balance Sheets (unaudited) as of March 31, 2010 and December 31, 2009 4 Consolidated Income Statements for the three months ended March 31, 2010 (unaudited) and 2009 (unaudited) 6 Consolidated Statements of Cash Flows for the three months 7 ended March 31, 2010 (unaudited) and 2009 (unaudited) Notes to Interim Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 31 Part II.OTHER INFORMATION Item 1. Legal Proceedings 32 Item 6. Exhibits 32 Other items are omitted, as they are not applicable. SIGNATURES 33 2 Cautionary Statement Regarding Forward-Looking Statements You should carefully review the information contained in this Quarterly Report, but should particularly consider any risk factors that we set forth in this Quarterly Report and in other reports or documents that we file from time to time with the Securities and Exchange Commission (“SEC”). In this Quarterly Report, in addition to historical information, we state our future strategies, plans, objectives or goals and our beliefs of future events and of our future operating results, financial position and cash flows. In some cases, you canidentify these so-called “forward-looking statements” by words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” “project,” or “continue” or the negative of these words and other comparable words. All forward-looking statements involve known and unknown risks, uncertainties and other important factors that may cause our actual results, performance, achievements, plans and objectives to differ materially from any future results, performance, achievements, plans and objectives expressed or implied by these forward-looking statements. In evaluating these statements, you should specifically consider various factors, including those identified under “Risk Factors” in Item 1A of our December 31, 2009 annual report on Form 10-K.Those factors may cause our actual results to differ materially from any of our forward-looking statements. For these forward looking statements, we claim the protection of the safe harbor for forward-looking statements provided by the Private Securities Litigation Reform Act of 1995. You should not place undue reliance on any such forward-looking statements. Further, any forward-looking statement, and the related risks, uncertainties and other factors speak only as of the date on which they were originally made and we expressly disclaim any obligation or undertaking to update or revise any forward-looking statement to reflect any change in our expectations with regard to these statements or any other change in events, conditions or circumstances on which any such statement is based. New factors emerge from time to time, and it is not possible for us to predict what factors will arise or when. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Amounts in thousands) (Unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ Receivables Less allowance for doubtful receivables Net receivables Deferred income taxes Prepaid expenses Inventories Investment securities Other current assets Total current assets Property and equipment in service, net of depreciation Construction in progress Net property and equipment Cable certificates Goodwill Wireless licenses Other intangible assets, net of amortization Deferred loan and senior notes costs, net of amortization Other assets Total other assets Total assets $ See accompanying notes to interim consolidated financial statements. (Continued) 4 GCI, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Continued) (Amounts in thousands) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDER’S EQUITY Current liabilities: Current maturities of obligations under long-term debt and capital leases $ Accounts payable Deferred revenue Accrued interest Accrued payroll and payroll related obligations Accrued liabilities Subscriber deposits Total current liabilities Long-term debt, net Obligations under capital leases, excluding current maturities Obligation under capital lease due to related party Deferred income taxes Long-term deferred revenue Other liabilities Total liabilities Commitments and contingencies Stockholder’s equity: Class A common stock (no par). Authorized 10 shares; issued and outstanding 0.1 shares at March 31, 2010 and December 31, 2009 Paid-in capital Retained earnings Total stockholder’s equity Total liabilities and stockholder’s equity $ See accompanying notes to interim consolidated financial statements. 5 GCI, INC. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENTS (Unaudited) Three Months Ended March 31, (Amounts in thousands) Revenues $ Cost of goods sold (exclusive of depreciation and amortization shown separately below) Selling, general and administrative expenses Depreciation and amortization expense Operating income Other income (expense): Interest expense (including amortization of deferred loan fees) (17,680 ) (12,647 ) Interest income 61 8 Other expense, net (17,619 ) (12,639 ) Income before income tax expense or benefit Income tax (expense) benefit (519 ) Net income $ See accompanying notes to interim consolidated financial statements. 6 GCI, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) (Amounts in thousands) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash providedby operating activities: Depreciation and amortization expense Share-based compensation expense Deferred income tax expense (benefit) (164 ) Other noncash income and expense items Change in operating assets and liabilities (3,515 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment (18,480 ) (32,546 ) Purchases of other assets and intangible assets (784 ) (448 ) Net cash used in investing activities (19,264 ) (32,994 ) Cash flows from financing activities: Issuance of long-term debt Repayment of debt and capital lease obligations (2,393 ) (3,168 ) Payment of debt issuance costs (1,981 ) Distribution to General Communication, Inc. (322 ) (234 ) Net cash used in financing activities (164 ) (3,402 ) Net increase (decrease) in cash and cash equivalents (4,394 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ See accompanying notes to interim consolidated financial statements. 7 GCI, INC. AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements The accompanying unaudited interim consolidated financial statements include the accounts of GCI, Inc. and its subsidiaries and have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements. They should be read in conjunction with our audited consolidated financial statements for the year ended December 31, 2009, filed with the SEC on March 12, 2010 as part of our annual report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. The results of operations for interim periods are not necessarily indicative of the results that may be expected for an entire year or any other period. (l)Business and Summary of Significant Accounting Principles In the following discussion, GCI, Inc. and its direct and indirect subsidiaries are referred to as “we,” “us” and “our.” Basis of Presentation We were incorporated in Alaska in 1997 to affect the issuance of Senior Notes.As a wholly-owned subsidiary of General Communication, Inc. ("GCI"), we received through our initial capitalization all ownership interests in subsidiaries previously held by GCI.The GCI and GCI, Inc. interim consolidated financial statements include substantially the same account activity. (a) Business We offer the following services: · Origination and termination of traffic in Alaska for certain common carriers, · Cable television services throughout Alaska, · Competitive local access services throughout Alaska, · Incumbent local access services in rural Alaska, · Long-distance telephone service, · Sale of postpaid and prepaid wireless telephone services and sale of wireless telephone handsets and accessories, · Data network services, · Internet access services, · Wireless roaming for certain wireless carriers, · Broadband services, including our SchoolAccess® offering to rural school districts, our ConnectMD® offering to rural hospitals and health clinics, and managed video conferencing, · Managed services to certain commercial customers, · Sales and service of dedicated communications systems and related equipment, · Lease, service arrangements and maintenance of capacity on our fiber optic cable systems used in the transmission of interstate and intrastate data, switched message long-distance and Internet services within Alaska and between Alaska and the remaining United States and foreign countries, and · Distribution of white and yellow pages directories to residential and business customers in certain markets we serve and on-line directory products. (b) Principles of Consolidation The consolidated financial statements include the consolidated accounts of GCI, Inc. and its wholly-owned subsidiaries.All significant intercompany transactions between non-regulated affiliates of our company are eliminated.Intercompany transactions generated between regulated and non-regulated affiliates of the company are not eliminated in consolidation. (c)Recently Issued Accounting Pronouncements Financial Accounting Standards Board (“FASB”) Accounting Standards Update (“ASU”) 2009-13 addresses the accounting for multiple deliverable arrangements to enable vendors to account for products or services (“deliverables”) separately rather than as a combined unit. Specifically, this guidance amends the criteria in Subtopic 605-25, “Revenue Recognition - Multiple-Element (Continued) 8 GCI, INC. AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements Arrangements”, for separating consideration in multiple-deliverable arrangements. This guidance establishes a selling price hierarchy for determining the selling price of a deliverable, which is based on: (a) vendor-specific objective evidence; (b) third-party evidence; or (c) estimates. This guidance also eliminates the residual method of allocation and requires that arrangement consideration be allocated at the inception of the arrangement to all deliverables using the relative selling price method. In addition, this guidance significantly expands required disclosures related to a vendor's multiple-deliverable revenue arrangements. ASU 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. The adoption of ASU 2009- 13 is not expected to have a material impact on our income statement, financial position or cash flows. (d) Recently Adopted Accounting Pronouncements ASU 2009-17 addresses a revision to former SFAS No. 167, “Amendments to FASB Interpretation No. 46(R)” ("SFAS 167"). ASU 2009-17 amends previous accounting related to the consolidation of variable interest entities ("VIE") to require an enterprise to qualitatively assess the determination of the primary beneficiary of a variable interest entity based on whether the entity (1) has the power to direct the activities of a VIE that most significantly impact the entity’s economic performance and (2) has the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. Also, SFAS No. 167 requires an ongoing reconsideration of the primary beneficiary, and amends the events that trigger a reassessment of whether an entity is a VIE. Enhanced disclosures are also required to provide information about an enterprise’s involvement in a VIE. The adoption of ASU 2009-17 on January 1, 2010, did not have a material impact on our income statement, financial position or cash flows. ASU No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” requires new disclosures and clarifies existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10. The FASB’s objective is to improve these disclosures and, thus, increase the transparency in financial reporting. Specifically, ASU 2010-06 amends Codification Subtopic 820-10 to now require that (a) a reporting entity should disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and (b) in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances, and settlements.In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures: · For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and · A reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements. We adopted ASU 2010-06 as of January 1, 2010, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted. The adoption of ASU 2010-06 did not have a material impact on our income statement, financial position or cash flow. (e) Regulatory Accounting and Regulation We account for our regulated operations in accordance with the accounting principles promulgated for each of the regulated enterprises.This accounting recognizes the economic effects of rate regulation by recording cost and a return on investment as such amounts are recovered through rates authorized by regulatory authorities.Accordingly, plant and equipment is depreciated over lives approved by regulators and certain costs and obligations are deferred based upon approvals received from regulators to permit recovery of such amounts in future years.Our cost studies and depreciation rates for our regulated operations are subject to periodic audits that could result in a change to recorded revenues. (Continued) 9 GCI, INC. AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements (f) Earnings per Common Share We are a wholly-owned subsidiary of GCI and, accordingly, are not required to present earnings per share.Our common stock is not publicly traded. (g)Use of Estimates The preparation of financial statements in conformity with GAAP requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Significant items subject to estimates and assumptions include the allowance for doubtful receivables, unbilled revenues, accrual of the Universal Service Fund (“USF”) high cost area program support, share-based compensation, inventory reserves, reserve for future customer credits, valuation allowances for deferred income tax assets, depreciable and amortizable lives of assets, the carrying value of long-lived assets including goodwill, cable certificates and wireless licenses, purchase price allocations, deferred lease expense, asset retirement obligations, the accrual of Cost of Goods Sold, and the accrual of contingencies and litigation. Actual results could differ from those estimates. (h) Income Taxes GCI, Inc., as a wholly-owned subsidiary and member of the GCI controlled group of corporations, files its income tax returns as part of the consolidated group of corporations under GCI.Accordingly, all discussions regarding income taxes reflect the consolidated group's activity.Our income tax expense and deferred income tax assets and liabilities are presented herein using the separate-entity method. (i) Classification of Taxes Collected from Customers We report sales, use, excise, and value added taxes assessed by a governmental authority that are directly imposed on a revenue-producing transaction between us and a customer on a net basis in our income statement.We report a certain surcharge on a gross basis in our income statement of $1.3 million and $916,000 for the three months ended March 31, 2010 and 2009, respectively. Consolidated Statements of Cash Flows Supplemental Disclosures Changes in operating assets and liabilities consist of (amounts in thousands): Three month period ended March 31, Decrease in accounts receivable $ Increase in prepaid expenses ) ) Decrease in inventories (Increase) decrease in other current assets ) Increase in other assets ) Decrease in accounts payable ) ) Increase (decrease) in deferred revenues ) Decrease in accrued payroll and payroll related obligations ) ) Increase (decrease) in accrued liabilities ) Increase (decrease) in accrued interest ) Increase (decrease) in subscriber deposits ) Decrease in long-term deferred revenue ) ) Increase (decrease) in components of other long-term liabilities ) 44 $ ) (Continued) 10 GCI, INC. AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements The following items are for the three month period ended March 31, 2010 and 2009 (amounts in thousands): Net cash paid or received: Interest paid, net of amounts capitalized $ Income tax refund received $ The following items are non-cash investing and financing activities for the three month period ended March 31, 2010 and 2009 (amounts in thousands): Non-cash additions for purchases of property and equipment $ Asset retirement obligation additions to property and equipment $ Warranty receivable applied to capital lease obligation $ Intangible Assets Amortization expense for amortizable intangible assets was as follows (amounts in thousands): Three Months Ended March 31, Amortization expense $ Amortization expense for amortizable intangible assets for each of the five succeeding fiscal years is estimated to be (amounts in thousands): Years Ending December 31, $ (Continued) 11 GCI, INC. AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements Long-Term Debt 2019 Notes On November3, 2009, we privately placed $425.0million of 8.625% Senior Notes due 2019 (“2019 Notes”). Simultaneously with the private placement, we entered into a registration rights agreement with the initial purchasers of the 2019 Notes. The registration rights agreement required us to use our reasonable best efforts to filea registration statement on or before March3, 2010, and requires us to cause the registration statement to become effective on or prior to June1, 2010, and to complete the exchange offer on or before 30days following the effective date of the registration statement.If the exchange offer does not meet such deadlines, the annual interest rate on the 2019 Notes will increase by 0.25%. The annual interest rate on the 2019 Notes will increase by an additional 0.25% for each subsequent 90-day period during which the registration default continues, up to a maximum additional interest rate of 1.0% per year over the interest rate of 8.625% until such deadlines are met. On March 26, 2010, we filed a registration statement on Form S-4 with the SEC and therefore we are required to pay additional interest to the holders of the 2019 Notes.We have recorded $64,000 in accrued liabilities for the penalty associated with the late filing on March 26, 2010.We expect the registration statement to be effective by the June 1, 2010 deadline. Amended Senior Credit Facility On January 29, 2010, GCI Holdings, Inc., our wholly owned subsidiary, entered into a Second Amended and Restated Credit and Guarantee Agreement with Calyon New York Branch, as administrative agent, Royal Bank of Canada, as syndication agent, and CoBank, ACB, Union Bank of California, N.A. and Wells Fargo Bank, N.A., as documentation agents ("amended Senior Credit Facility"). The amended Senior Credit Facility provides a $75.0 million revolving credit facility with a $25.0 million sublimit for letters of credit. The amended Senior Credit Facility replaced our then existing Senior Credit Facility.The amended Senior Credit Facility will mature on January 29, 2015. The interest rate on our amended Senior Credit Facility is LIBOR plus the following Applicable Margin set forth opposite each applicable Total Leverage Ratio below: Total Leverage Ratio (as defined) Applicable Margin >3.75 % >3.25 but <3.75 % >2.75 but <3.25 % <2.75 % Borrowings under the amended Senior Credit Facility are subject to certain financial covenants and restrictions on indebtedness.Our amended Senior Credit Facility Total Leverage Ratio (as defined) may not exceed 5.25:1.00; the Senior Leverage Ratio (as defined) may not exceed 3.00:1.00; and our Interest Coverage Ratio (as defined) must not be less than 2.50:1.00 at any time. The obligations under the amended Senior Credit Facility are secured by a security interest on substantially all of the assets of GCI Holdings, Inc. and the subsidiary guarantors, and on the stock of GCI Holdings, Inc. In connection with the amended Senior Credit Facility, we paid loan fees of $2.0 million which are being amortized over the life of the amended Senior Credit Facility. Financial Instruments Fair Value of Financial Instruments The fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties. At March31, 2010 and December 31, 2009, respectively, the fair values of cash and cash equivalents, net receivables, accounts payable, accrued payroll and payroll related obligations, accrued interest, accrued liabilities, and subscriber deposits approximate their (Continued) 12 GCI, INC. AND SUBSIDIARIES Notes to Interim Consolidated Financial Statements carrying value due to the short-term nature of these financial instruments. The carrying amounts and estimated fair values of our financial instruments at March 31, 2010 and December 31, 2009 follow (amounts in thousands): March 31, 2010 December 31, 2009 Carrying Amount Fair Value Carrying Amount Fair Value Current and long-term debt and capital lease obligations $ Other liabilities The following methods and assumptions were used to estimate fair values: Current and long-term debt and capital lease obligations:The fair value of our 2019 Notes, 2014 Notes, Rural Utilities Service ("RUS") debt, CoBank mortgage note payable, and capital leases are valued based on quoted market prices on the same or similar issues or on the current rates offered to us of the same remaining maturities. Other Liabilities:Deferred compensation liabilities are carried at fair value, which is the amount payable as of the balance sheet date. Asset retirement obligations are recorded at their fair value and, over time, the liability is accreted to its present value each period. Lease escalation liabilities are valued at the discounted amount of future cash flows using quoted market prices on current rates offered to us. Our non-employee share-based compensation awards are reported at their fair value at each reporting period. Fair Value Measurements Fair Value Measurements and Disclosures under ASC Topic 820 “Fair Value Measurements and Disclosures” establish a three-tiered fair value hierarchy that prioritizes inputs to valuation techniques used in fair value calculations. Level 1 inputs, the highest priority, are quoted prices in active markets for identical assets or liabilities. Level 2 inputs reflect other than quoted prices included in Level 1 that are either observable directly or through corroboration with observable market data. Level 3 inputs are unobservable inputs, due to little or no market activity for the asset or liability, such as internally-developed valuation models.We have applied the provisions of Topic 820 to our trading securities, the assets of our deferred compensation plan (primarily money market funds and mutual funds) and interest rate caps. Assets measured at fair value on a recurring basis as of March 31, 2010 and December 31, 2009 were as follows (amounts in thousands): Fair Value Measurement at Reporting Date Using March 31, 2010 Assets Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Money market funds $
